UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-11550 PHARMOS CORPORATION (Exact name of registrant as specified in its charter) 99 Wood Avenue South, Suite 302 Iselin, NJ 08830 (732) 452-9556 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.03 par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)x Rule 12g-4(a)(2)¨ Rule 12h-3(b)(1)(i)x Rule 12h-3(b)(1)(ii)¨ Rule 15d-6¨ Approximate number of holders of record as of the certification or notice date: 242 Pursuant to the requirements of the Securities Exchange Act of 1934 Pharmos Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 2, 2013 By: /s/ Eric W. Fangmann Eric W. Fangmann Acting Principal Accounting and Financial Officer
